DETAILED ACTION

Continued Examination Under 37 CFR 1.114

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.  Applicant requested a suspension of prosecution, which has now expired.
The claim amendment dated April 18, 2022 has been entered.  Claims 1-20 and 22 are cancelled claims.  Claim 35 was added.  Claims 21 and 23-35 are pending.
The office notes that claim 34 status is indicated as “previously presented”; however, the text of current claim 34 is different from the claim in the claim set dated 9/20/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 34 and 35 each recite 
“wherein 
    PNG
    media_image1.png
    74
    175
    media_image1.png
    Greyscale
”; 
however, it is unclear which component of the compound of claim 21 is intended as the shown group as a specific variable is not recited.  It is unclear how the “wherein” statement further limits the claim and accordingly, claims 34 and 35 are considered indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23-28, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 2003/0118866 A1).
Regarding a compound of claim 21, Oh et al. teaches arylamine derivatives for an EL device.  The general formula is the following (see abstract):

    PNG
    media_image2.png
    158
    268
    media_image2.png
    Greyscale
.
Variables m+n may be 2 (par. 30).  Z may be –A2-Q-A3 (par. 31).  Q may be selected as a substituted or non-substituted aromatic hydrocarbon, which encompasses a phenanthrene (see par. 34, par. 71).  A2 and A3 may be aromatic hydrocarbon groups (see par. 33, par. 71).  Example Oh L1 to L4 groups are shown in par. 72.  The L1 to L4 groups may be aromatic aromatic hydrocarbon group or heterocyclic group and may specifically include groups having the claimed range number of atoms (see par. 72).  While Oh does not appear to exemplify a compound of the general formula where the L1 to L4 groups are aromatic or heterocyclic groups, Q is selected as a phenanthrene group with A2 and A3 groups as aromatic groups such as phenylene, m+n is selected as 2, and bonding to the phenanthrene is at the 1, 4, 5, or 8 position of the phenanthrene ring, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed a diarylamine compound according to the Oh et al. formula where the L1 to L4 groups are aromatic or heterocyclic groups, Q is selected as a phenanthrene group with A2 and A3 groups as aromatic groups such as phenylene, m+n is selected as 2, and bonding to the phenanthrene is at the 1, 4, 5, or 8 position of the phenanthrene ring, because such a compound is within the defined teaching of the Oh et al. arylamine formula and one would expect to achieve an diarylamine derivative for use in an EL device within the disclosure of Oh et al. with a predictable result and a reasonable expectation of success. 
	Regarding claim 23, the L1 to L4 groups are individually selected and therefore may be different (see par. 54 and at least groups on compound J-8 corresponding to L1 and L2 groups on page 7; see par. 72 for type of groups).  
Per instant claim 24, 34, and 35, L1 to L4 groups may include required groups including at least naphthalene, biphenyl and terphenyl among others (see par. 72). 
Regarding claim 25, 34, and 35, defined A2 or A3 includes at least phenyl (see par. 31-34, 71, and see example compounds with the linking group on page 8 corresponding to instant Ar2).  
	Regarding claim 26, 34, and 35, with respect to R4, an Oh L group or A2 or A3 may be substituted or unsubstituted (see par. 69).
	Regarding claim 27, R6 is not a required group in the arylamine compound.  
	Regarding claim 28, arylamine compounds according to Oh et al. may be synthesized by reacting the Z core group substituted with a leaving group (i.e., Br) with a diarylamino compound (see at least par. 102-107 reaction method steps).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the leaving group on a core Z phenanthrene group corresponding to the 1 or 4 position, because the core group may include phenanthrene group.  One would expect to achieve an arylamine derivative from a 1 or 4 position bonded phenanthrene intermediate used in a synthesis method taught by Oh et al. for a final product within the defined amine formula for use in an EL device al. with a predictable result and a reasonable expectation of success.
	Regarding claim 30 and a formulation, Oh teaches arylamine derivatives, after being synthesized, are added to methanol as solvent (see par. 116).
	Regarding claims 31-33, the arylamine compounds taught by Oh are part of an organic electroluminescent device (see par. 37).
	Regarding claim 33, the arylamine compound taught by Oh et al. is in a mixture in the light emitting layer (see abstract).

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Oh (US 2003/0118866 A1) in view of Tokito et al. (US 2003/0091862 A1). 
Oh is relied upon as set forth above.
Oh does not expressly describe the amine compound as part of an oligomer, polymer or dendrimer.  Tokito et al. teaches in analogous art compounds for an organic light emitting device (see title, abstract and Figure 1).  The compounds comprise a phosphorescent unit and a carrier transporting unit (see par. 22 and 24).

    PNG
    media_image3.png
    286
    395
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    273
    333
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    120
    317
    media_image5.png
    Greyscale

Tokito et al. teaches the compound may have both of an electron transporting site and hole transporting site as the carrier transporting unit (s).  Tokito et al. teaches a amine group may be selected as a carrier transporting site (see par. 37, 90)  Although Tokito et al. teaches an amine derivative as a component of the compounds, Tokito et al. is silent with respect to teaching the specific amine derivative of instant formula I.   It would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to have selected an amine derivative as taught by Oh as the amine derivative of a polymer according to Tokito et al., because Tokito et al. teaches an amine derivative is suitable as a component for forming the polymer for use in a device and one would expect the amine derivative as part of a polymer to be functional for a light emitting layer of an organic electroluminescent device with a predictable result and a reasonable expectation of success.

Claims 21, 23-27, and 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuura et al. (US 7,651,786).
Regarding the compound claims, Matsuura et al. teaches arylamine compounds for an organic electroluminescent device (see abstract and col. 4, lines 1-17).  More specifically, the arylamine may be according to formula (V):

    PNG
    media_image6.png
    139
    506
    media_image6.png
    Greyscale
 (see col. 4, lines 1-17).
In the formula X may be selected as phenanthrene and variable p may be 2 (see claim 1, col. 94).  The Ar5 and Ar6 may be selected as an aromatic groups having 6 to 40 carbon atoms, which encompasses the claimed instant 12 to 24 aromatic ring atom aromatic ring systems per instant Ar1 (see claim 1, col. 94).  The teaching of a phenanthrene as the core “X” group is considered suitable for bonding at any location of the phenanthrene as there is no teaching away from any combination of bonding pattern to the arylamine groups. Regarding instant Ar2, starting at col. 30, line 65, Matsuura et al. show compounds of the formulas V, V-1 or V-b may comprise core X in combination with naphthalene or phenylene linking groups on either side of the aromatic core (see col. 37 and 38 naphthalene or phenylene linking groups shown within at least EM91 and EM86).  
	Regarding claim 23, the Ar5 and Ar6 groups may be independently selected as aromatic groups having 6 to 40 carbon atoms, which encompasses the claimed instant 12 to 24 aromatic ring atom aromatic ring systems per instant Ar1 (see claim 1, col. 94).  As the groups are independently selected, one of ordinary skill in the art would recognize the groups may be selected different from one another.
	Regarding claim 24 and 34, Ar5 and Ar6 groups specifically listed include at least naphthyl, biphenyl, and terphenyl (see col. 4, lines 26-34).
	Regarding claims 25, 26, 34, and 35, starting at col. 30, line 65, Matsuura et al. show compounds of the formulas V, V-1 or V-b may comprise core X in combination with naphthalene or phenylene linking groups on either side of the aromatic core (see col. 37 and 38 naphthalene or phenylene linking groups shown within at least EM91 and EM86).   Ar5 and Ar6 groups specifically listed include at least biphenyl (see col. 4, lines 26-34).
	Regarding claim 30, the light emitting medium layer may be deposited using a spin coating process that would necessarily deposit the compound from a solution (see col. 85, lines 50-63).
	Regarding claims 31-33, the arylamine compounds of a formula (V) are used as component (A) in a light emitting medium for a light emitting layer of an organic electroluminescent device (see col. 3, line 52 to col. 4, line 33).
	While Matsuura does not exemplify compounds of formula (V) where the X is selected as the phenanthrene and the bonding locations of the arylamine groups correspond to 1-, and 4- positions of the phenanthrene through linking groups such as phenylene on either side of the phenanthrene, and each of groups Ar5 and Ar6 are selected as aromatic groups, given the teachings of the defined formula (V) for compounds used in an EL device according to Matsuura, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material defined in the reference wherein resultant compounds would also meet the limitations of the instant claims.  One would expect to achieve functional compounds for a light emitting medium layer of an organic light emitting device within the disclosure of Matsuura with a predictable result and a reasonable expectation of success.
	
Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Matsuura et al. (US 7,651,786) in view of Tokito et al. (US 2003/0091862 A1). 
Matsuura is relied upon as set forth above.
Matsuura does not expressly describe the amine compound as part of an oligomer, polymer or dendrimer.  Tokito et al. teaches in analogous art compounds for an organic light emitting device (see title, abstract and Figure 1).  The compounds comprise a phosphorescent unit and a carrier transporting unit (see par. 22 and 24).

    PNG
    media_image3.png
    286
    395
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    273
    333
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    120
    317
    media_image5.png
    Greyscale

Tokito et al. teaches the compound may have both of an electron transporting site and hole transporting site as the carrier transporting unit (s).  Tokito et al. teaches an amine group may be selected as a carrier transporting site (see par. 37, 90)  Although Tokito et al. teaches an amine derivative as a component of the compounds, Tokito et al. is silent with respect to teaching the specific amine derivative of instant formula I.   It would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to have selected an amine derivative as taught by Matsuura as the amine derivative of a polymer according to Tokito et al., because Tokito et al. teaches an amine derivative is suitable as a component for forming the polymer for use in a device and one would expect the amine derivative as part of a polymer to be functional for a light emitting layer of an organic electroluminescent device with a predictable result and a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed April 18, 2022 have been fully considered but they are not persuasive. 
On page 8 of the remarks, applicant sets forth there is evidence to overcome the prima facie case of obviousness. Applicant states “Applicants submit that the pending claims are non-obvious and patentable over the cited references because, as seen in the declaration of Dr. Montenegro, submitted therewith, compounds of claims formula (I-6) unexpectedly show a lowering of the sublimation temperature leads to higher achievable purity of the compound and thereby higher device performance”.  The office submits no additional declaration was received with the April 18, 2022 amendment and RCE request or has been received in any supplemental response.  The office responded to the September 20, 2021 declaration by Dr. Montenegro in the November 17, 2021 office action. The declaration was not found persuasive to overcome the obviousness rejections (see remarks in 11/17/2021 office action).  MPEP section 716 sets forth applicant evidence should establish results are unexpected and significant and objective evidence must be commensurate in scope with the claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786